Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered October 1, 1993, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant pleaded guilty to attempted robbery in the first degree pursuant to Penal Law § 160.15 (4). Contrary to the defendant’s contention about the impossibility of such a plea, we find that it was lawful and properly accepted (see, People v Foster, 19 NY2d 150).
Since the Supreme Court imposed the sentence that was *405promised, the defendant has no basis to complain that his sentence is excessive (see, People v Kazepis, 101 AD2d 816). Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.